     Case 2:20-cv-01555-KJD-BNW Document 17 Filed 02/23/21 Page 1 of 1



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
 7    DULCE INZUNZA,                                       Case No. 2:20-cv-01555-KJD-BNW
 8                                            Plaintiff,   ORDER ADOPTING AND AFFIRMING
                                                           MAGISTRATE JUDGE’S REPORT AND
 9           v.                                                  RECOMMENDATION
10    CLEARCAPTIONS, LLC, et al.,
11                                        Defendants.
12          Before the Court for consideration is the Report and Recommendation (ECF #13)
13   containing the findings and recommendations of Magistrate Judge Brenda Weksler entered
14   October 29, 2020, recommending that Plaintiff’s action be dismissed without prejudice. Plaintiff
15   did not object.
16          The Court has conducted a de novo review of the record in this case in accordance with
17   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
18   Recommendation (ECF #13) containing the findings and recommendations of Magistrate Judge
19   Weksler, entered October 29, 2020, should be ADOPTED and AFFIRMED.
20          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
21   Recommendation (ECF #13) is ADOPTED and AFFIRMED and the action is dismissed
22   without prejudice.
23   Dated this 23rd day of February, 2021.
24
25                                                _____________________________
                                                   Kent J. Dawson
26                                                 United States District Judge
27
28
